NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4767-18T2

ANTHONY WISSEH, AS A
MEMBER and TREASURER OF
THE PRESBYTERIAN CHURCH
OF NEWARK, THE PRESBYTERY
OF NEWARK OF PRESBYTERIAN
CHURCH (USA) and THE
ADMINISTRATIVE COMMISSION
OF THE FIRST PRESBYTERIAN
CHURCH OF NEWARK,

                    Plaintiffs-Appellants,

v.

ANA AQUINO, CATHERINE
CAMPBELL-WRIGHT, EMILE DUHO,
STEPHEN FINGAL, SR., SAMUEL
JAN, MICHAEL J. LUNGA and
PAUL TAYLOR,

          Defendants-Respondents.
_________________________________

                    Argued November 17, 2020 – Decided December 9, 2020

                    Before Judges Yannotti, Haas and Mawla.
            On appeal from the Superior Court of New Jersey, Law
            Division and Chancery Division, Essex County, Docket
            Nos. L-2647-17 and C-000147-18.

            Ellen O'Connell argued the cause for appellants
            (Inglesino, Webster, Wyciskala & Taylor, LLC,
            attorneys; Ellen O'Connell, of counsel and on the
            briefs; Owen T. Weaver, on the briefs).

            Charles Z. Schalk argued the cause for respondents
            (Savo, Schalk, Gillespie, O'Grodnick & Fisher, PA,
            attorneys; Charles Z. Schalk, of counsel and on the
            brief).

PER CURIAM

      This appeal involves a dispute over control of the property of the First

Presbyterian Church of Newark (First Church) between First Church's Board of

Trustees (Board or defendants) on the one hand, and the Presbytery of Newark

(Presbytery) of the Presbyterian Church (USA) (PCUSA), its Administrative

Commission (AC), and Anthony Wisseh, a member of First Church (plaintiffs),

on the other. Following a multi-day bench trial, the trial court found in favor of

defendants and held that control of the property lay with the Board under a Royal

Charter (the Charter) granted to First Church by King George II in 1753.

      As they unsuccessfully did before the trial court, plaintiffs argue on appeal

that the Charter is subject to N.J.S.A. 16:1-1 to -47 (Title 16), covering religious

corporations, and more specifically N.J.S.A. 16:11-1 to -24 (Chapter 11),


                                                                            A-4767-18T2
                                         2
covering the Presbyterian Church, and that these provisions give plaintiffs

control of First Church's property. Plaintiffs also assert that the trial court

violated the First Amendment by improperly entangling civil law with religion

in making its decision and should have ruled that a certificate of incorporation

filed by defendants in 2015 was invalid. Finally, plaintiffs argue that the court

should have granted their motion for summary judgment instead of setting the

matter down for trial.

      Having considered plaintiffs' contentions in light of the record and the

applicable law, we affirm.

                                       I.

      On April 11, 2017, plaintiffs, Anthony Wisseh, a First Church member

and treasurer, and the Presbytery and its AC, filed a complaint in the Law

Division against defendants for a declaratory judgment. Plaintiffs sought a

declaration that the Charter had been amended by Chapter 11, N.J.S.A. 16:11-

1 to -24, and that the 2015 certificate of incorporation violated New Jersey law.

After defendants filed an answer, the parties thereafter filed cross-motions for

summary judgment.

      On August 14, 2018, the motion judge signed an order denying the parties'

summary judgment motions because there were material issues of fact in


                                                                         A-4767-18T2
                                       3
dispute, including the duties and responsibilities of the trustees under the

Charter. In addition, the judge ordered the matter transferred to the Chancery

Division because she found that the issues were primarily equitable rather than

legal. The judge denied plaintiffs' motion for reconsideration on September 14,

2018.

                                       II.

        In the Chancery Division, the case was reassigned to Judge Jodi Lee

Alper, who conducted a trial on eleven non-consecutive days between March

and May 2019. The trial established the following facts.

        First Church's history dates to 1644, when a congregational church was

formed in Connecticut. The church moved to Newark in 1666 and reorganized

as the First Presbyterian Church of Newark. The current church building was

completed in 1792 and has attained landmark status.

        On June 7, 1753, a Royal Charter was given to First Church by King

George II incorporating a board of seven trustees and their successors as a body

politic. Specifically, the Charter provided that seven individuals

             and their Successors forever hereafter shall be &
             remain one body Politick and Corporate in Deed, Fact,
             and Name, by the Name of the Trustees of the First
             Presbyterian Church in Newark . . . . And by that Name
             they shall & may have perpetual Succession, [a]nd . . .
             be and forever hereafter shall be Persons able in Law to

                                                                        A-4767-18T2
                                        4
            purchase, take, hold, receive, and enjoy any Messuages,
            Houses, Lands, Tenements, Rents, Possessions, and
            other Hereditaments, & Real Estate, in Fee Simple or
            otherwise . . . . And also that they & their Successors
            . . . shall & may give, grant & demise, assign, sell or
            otherwise despose [sic] of all or any of their Messuages,
            Houses, Buildings, Lands, Tenements, Rents,
            Possessions, and other Hereditaments, & Real Estate,
            and all their Goods, Chattels, & other Things aforesaid
            as to them shall seem meet . . . .

      The Charter required that the Church's money and assets be used to "erect

& repair [p]ublic [b]uildings for the [w]orship of God [and] the [u]se of the

[m]inistry and [s]chool, [h]ouses & Alms [h]ouses and suitably to support the

[m]inistry . . . and to do & perform other [a]cts of [p]iety & [c]harity." The

trustees were given perpetual succession, and were authorized to manage, lease ,

and sell property.    The Charter did not require the trustees to obtain a

Presbytery's permission to engage in such transactions and did not limit the

number of terms of a member of the Board.

      The Presbyterian denomination is a hierarchical church. Presbyterian

Church in U.S. v. Mary Elizabeth Blue Hull Mem'l Presbyterian Church, 393

U.S. 440, 446 n.5 (1969).     It consists, in descending order, of a General

Assembly, a Synod, a Presbytery and the individual congregation, represented

by a Session.    The Session is a group of seven "elders" elected by the

congregation which constitutes the governing body of the church.            The

                                                                        A-4767-18T2
                                       5
Presbytery of Newark, of which First Church was a member, covered Essex

County. A Presbytery has authority over the Sessions and congregations that

fall within its geographical region, including compliance with the General

Assembly's Book of Order. The Synod covered the northeast, including New

England, New York, and New Jersey, and has authority over the Presbyteries.

The General Assembly covered the entire country and has authority over the

Synods and Presbyteries. The PCUSA is considered the General Assembly.

      Reverend Stephen Phelps, a Presbyterian Minister, testified on behalf of

plaintiffs that the Constitution of the PCUSA has two elements: a Book of Order

and a Book of Confessions. The Book of Order, which dates back to the 18th

Century, sets forth guidance as to how to rule in matters pertaining to

governance, worship, discipline, and theology. Under the Book of Order, each

church is encouraged to form a corporation for the handling of assets for the

benefit of the church's mission. According to the Book of Order, all property

held by a congregation is held in trust for the use and benefit of the PCUSA.

Phelps stated that when property is held contrary to the mission of the PCUSA,

it can become the property of the supervising Presbytery. Moreover, the Book

of Order requires the Sessions to seek Presbytery approval of any real estate

transactions, including leases and sales.


                                                                       A-4767-18T2
                                        6
      As to real property, the Book of Order provides:

                  The provisions of this Constitution prescribing
            the manner in which decisions are made, reviewed, and
            corrected within this church are applicable to all
            matters pertaining to property.

                  All property held by or for a congregation, a
            presbytery, a synod, the General Assembly, or the
            Presbyterian Church (U.S.A.) . . . is held in trust
            nevertheless for the use and benefit of the Presbyterian
            Church (U.S.A.).

                  ....

                  A congregation shall not sell, mortgage or
            otherwise encumber any of its real property and it shall
            not acquire real property subject to an encumbrance or
            condition without the written permission of the
            presbytery transmitted through the [S]ession of the
            congregation.

                  A congregation shall not lease its real property
            used for purposes of worship, or lease for more than
            five years any of its other real property, without the
            written permission of the presbytery transmitted
            through the [S]ession of the congregation.

            [(Subsection headings omitted).]

      According to Phelps, the first Presbytery on the eastern seaboard was

formed in 1706. First Church joined in 1725. The PCUSA was formed in 1983,

as a result of a merger between the United Presbyterian Church and the

Presbyterian Church in the United States.


                                                                       A-4767-18T2
                                       7
      Defendant Michael Lunga, a member of First Church's Board of Trustees,

testified that the Board managed the Church's investments and expenditures to

make sure that the funds were being used appropriately and in the best interests

of the congregation. Lunga testified that the Church's total assets at the time of

trial totaled about $20 million.

      The trustees entered into a thirty-year lease with Devils Broad Street LLC

in 2007 for the construction of the Prudential Center Arena and a parking garage.

In conjunction with this transaction, the trustees engaged in a land swap with

the City of Newark. The deal was not presented to the Presbytery or the PCUSA

for approval.   Lunga testified that neither of those entities had ever been

involved with approving any of the Church's financial transactions.

      According to Lunga, the Church's real estate transactions "have always

been within the purview of the trustees and the trustees alone." He added that

during the course of First Church's history, neither the Newark Presbytery, the

Synod, the PCUSA, or its predecessors, had been involved with nor approved

any real estate transactions. Rather, the trustees had the sole and exclusive

power to deal with the real property and financial assets of First Church without

obtaining approval from any other entity. This power included the leasing of

church property.


                                                                          A-4767-18T2
                                        8
      Lunga also testified regarding other real estate transactions the Church

had undertaken between 1936 and 2000. The Newark Presbytery, the Synod ,

and the PCUSA and its predecessors were not involved in any of the

transactions. In addition, he testified that an "overture" handed down by the

General Assembly in 1946 that a church may not sell or mortgage property

without the permission of the local presbytery was contrary to both the Charter

and First Church's practice, and thus was rejected at that time. According to

Lunga, the Board always remained in full control of all First Church property,

and it rebuffed similar efforts by the Synod in 1953 and by the General Assembly

in 1980. Lunga further asserted that the Board had never followed the Book of

Order with regard to its directives on property interests.

      Lunga testified the Board of Trustees controls all the financial aspects of

First Church, including investments and property, while the Presbytery, Synod ,

and Assembly are involved only in the ecclesiastical aspects of the church.

Lunga believed that plaintiffs were seeking to gain control of First Church's

property because the Presbytery was having financial difficulties.

      Defendant Paul Taylor testified that he was a trustee for fifteen years. He

stated that neither the Presbytery, the Synod, nor the PCUSA had any authority

over First Church's property and financial affairs during the time he was on the


                                                                         A-4767-18T2
                                        9
Board. In addition, the Board always followed the Charter, and not the Book of

Order when it came to those matters.

       In November 2012, the Board hired Glen Misick to be pastor.                His

employment agreement, signed by a representative of the Presbytery, stated: "At

all times all parties shall strive to fulfill all of their respective obligations and

duties in accordance with the Book of Order of the [PCUSA] to the extent that

such do not conflict with the Charter of First Presbyterian Church of Newark or

its historic traditions and precedents." Jeanette Oliver, who served as both

deacon and trustee at the Church, testified that the Presbytery assisted in the

hiring of the Church's minister.

       According to Lunga, at Misick's insistence, the Board drafted a certificate

of incorporation in 2015. The certificate stated that its purpose was to reaffirm

the Church's corporate status dating back to the Charter granted by King George

II.   The Charter itself was incorporated by reference and appended to the

certificate. The certificate further noted that in 1786, incorporated religious

societies were given the right to file certificates of incorporation with the

applicable county. However, "[t]he book where such certificate should appear

in the Essex County Clerk's office is not to be found." Thus, the 2015 certificate

stated:


                                                                             A-4767-18T2
                                        10
            While the Trustees have no question of the existence of
            the corporate entity since the Charter . . . it is deemed
            prudent, although not totally necessary, to reaffirm said
            corporate status dating back to the original Charter
            ....

      Lunga described the certificate as a reincorporation to ensure that the

formalities of incorporation were met and could withstand any challenge to First

Church's corporate status, in addition to reaffirming the Charter. He claimed

that the church's incorporation had never been challenged. The certificate also

reaffirmed and ratified all contracts, deeds, leases, and other actions taken by

the Board of Trustees from the date of the Charter to the present. The trustees

were given the sole power to adopt and amend any bylaws. This was contrary

to the Book of Order, which gave that authority to the congregation.

      Misick resigned as pastor in mid-2016.        Lunga claimed that Misick

believed that the provisions of the Charter did not apply to First Church and that

he had never attended meetings of the Board. The Board refused to pay Misick

a severance salary of approximately $55,000 that he requested with PCUSA's

approval. Lunga testified that the Board refused to do so because, among other

things, there had never been a policy to pay a pastor severance.

      A report written for First Church by attorney Irving Riker (the Riker

Report) in 1967 was also introduced into evidence. The report relied on a book,


                                                                          A-4767-18T2
                                       11
Walter S. Nichols, The Old Town Endowment (1916), that stated that First

Church "has long claimed the right of independent action with respect to its own

properties," and that it would be "a grave mistake to allow external bodies with

which it may be ecclesiastically associated to have any voice or control over the

disposition of its funds."1

                                        III.

      Following the trial, Judge Alper rendered a comprehensive oral decision

in which she framed the issue as whether First Church was "bound by the

umbrella of the [PCUSA] and the Book of Order, or whether it is an independent

congregation by virtue of the Royal Charter and is a corporation which controls

its own assets and property." In finding the latter, Judge Alper stated:

            The [c]ourt finds that the Royal Charter of 1753 which
            created the Board of Trustees of the First Presbyterian
            Church in Newark is an enforceable contract between
            the private parties. Pursuant to the Royal Charter, the
            Board of Trustees has the ongoing right to give, assign,
            or sell any of the lands, property, real estate, and goods
            of the Church as [it] deem[s] fit.

1
  In June 2015, the Presbytery appointed an AC headed by Phelps to investigate
alleged improprieties by the Board. In January 2019, the AC eventually
established a new board of trustees for First Church in a process that Lunga
described as "basically . . . an end-run around the lawsuit." However, plaintiffs
did not seek to enforce this action in the present litigation, and they do not claim
that the selection of a new board rendered this appeal moot. Similarly,
defendants do not ask that the AC's action be nullified as a violation of the
Charter. Therefore, we do not address it further in this opinion.
                                                                            A-4767-18T2
                                        12
      The judge found that First Church was created well before the formation

of the national Presbyterian Church, and that the Board had controlled its

property since 1753 without exception.       The judge stated, "It received its

property not through the national church, but rather through the Royal Charter

which conditioned the properties['] conveyance upon the Board of Trustees

controlling and governing the property" of First Church. Based on long-standing

United States Supreme Court precedent, the judge found that the Charter

qualified as a contract between private parties that the State was forbidden to

impair.

      In this regard, Judge Alper cited N.J.S.A. 16:1-28, which states that where

religious societies hold their property under charters of incorporation granted by

the government of Great Britain prior to the American Revolution, "any such

real and personal property shall be vested in and held by the corporation that

may have been created." The judge rejected plaintiffs' argument that Chapter

11, governing the incorporation and powers of Presbyterian congregations and

the Presbytery, applied to this dispute because First Church had remained

incorporated since 1753, and Chapter 11 only applied to unincorporated

Presbyterian churches. Judge Alper also cited the May 2015 certificate of

incorporation filed by the Board "reaffirm[ing] the corporate status of the

                                                                          A-4767-18T2
                                       13
Trustees of the First Presbyterian Church in Newark," and reaffirming and

ratifying all actions taken by the Board from the date of the Charter to the present

time.

        Examining the historical property transactions, the judge noted that none

of the transactions required the permission of the Newark Presbytery. The judge

also found that the written employment agreement entered into in 2012 between

the Board and Misick was "[m]ost telling," because it specifically acknowledged

that the employment must not conflict with the Charter. As noted above, the

Presbytery consented to this provision.

        In addition, Judge Alper found that "in every instance where the [PCUSA]

did attempt to assert control over property and/or assets of First Presbyterian

Church, they were promptly rebuffed." The judge cited the Board's rejection of

the General Assembly's effort in 1980 to amend its constitution to provide that

all church property was to be held in trust for the whole church. Furthermore,

the judge found there was no evidence that First Church had ever followed the

Book of Order's directives on property interests. Judge Alper also held that any

association between First Church and the PCUSA was "purely ecclesiastical"

and "confined chiefly to the maintenance of sound doctrine[,]" and that "[t]he




                                                                            A-4767-18T2
                                        14
property rights and interest of the Church have, since its inception, belonged

exclusively to the congregation."

      In sum, Judge Alper held that plaintiffs had failed to prove by a

preponderance of the evidence that they were entitled to a declaratory judgment

as sought in their complaint. This appeal followed.

                                       IV.

      On appeal, plaintiffs argue that the trial judge erred in determining that

the Charter was not subject to N.J.S.A. 16:11-1 to -24, and in interpreting

applicable United States Supreme Court precedent to bar such application. We

disagree.

      In general, "[f]inal determinations made by the trial court sitting in a non-

jury case are subject to a limited and well-established scope of review[.]"

Seidman v. Clifton Sav. Bank, 205 N.J. 150, 169 (2011). "[W]e do not disturb

the factual findings and legal conclusions of the trial judge unless we are

convinced that they are so manifestly unsupported by or inconsistent with the

competent, relevant and reasonably credible evidence as to offend the interests

of justice[.]" In re Tr. Created By Agreement Dated Dec. 20, 1961, 194 N.J.

276, 284 (2008) (quoting Rova Farms Resort, Inc. v. Invs. Ins. Co., 65 N.J. 474,

484 (1974)). The court's findings of fact are "binding on appeal when supported


                                                                           A-4767-18T2
                                       15
by adequate, substantial, credible evidence." Cesare v. Cesare, 154 N.J. 394,

411-12 (1998).

      That said, we review rulings on pure questions of law de novo. Manalapan

Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995). However,

findings that "may be regarded as mixed resolutions of law and fact" generally

receive deference on appeal, with review "limited to determining whether there

is sufficient credible evidence in the record to support these findings." P.T. &

L. Constr. Co. v. State, Dep't of Transp., 108 N.J. 539, 560 (1987).

      Applying these standards, we discern no basis for disturbing Judge Alper's

reasoned determination that the Charter was the governing document in matters

concerning First Church's property and assets. In so ruling, the judge properly

relied upon Trs. of Dartmouth Coll. v. Woodward, 17 U.S. (4 Wheat.) 518, 624-

32 (1819). In that case, King George III granted Dartmouth College a charter

in 1769, which established its governing structure, including a board of trustees.

Ibid. In 1816, the New Hampshire legislature attempted to alter the charter in

order to reinstate Dartmouth's deposed president. Ibid. It placed the power to

appoint members to the board of trustees in the hands of the governor and

created a state board with power to veto the trustees' decisions. Ibid.




                                                                          A-4767-18T2
                                       16
      The Supreme Court invalidated the law, holding that the charter qualified

as a contract between private parties with which the legislature could not

interfere under the United States Constitution's "impairment of contract" clause.

Id. at 636-54. Although the present case does not involve an attempt by a

governmental entity to change the terms of a Royal Charter, Woodward still

strongly supports Judge Alper's conclusion that state laws, like Chapter 11, may

not be used in derogation of the terms of such an instrument.

      In this regard, Chapter 11 sets forth provisions for the incorporation and

governance of Presbyterian congregations, as well as for the Presbytery, of

organizations that were not already incorporated at the time of its enactment.

See N.J.S.A. 16:11-1 (stating that "[a]ny Christian congregation . . . not having

an incorporated board of trustees, may elect and incorporate a board of trustees

. . . .") (emphasis added). As Judge Alper found, First Church has been

incorporated since 1753 by virtue of the Charter. Therefore, Chapter 11 is not

applicable to defendants.

       In 1786, New Jersey passed a statute, L. 1786, c. 129, permitting an

incorporated religious society to file a certificate of incorporation with the clerk

of the county where it was located. In 1846, a statute was passed confirming

the titles of such corporations. Nixon's Digest of the Laws of New Jersey, p.


                                                                            A-4767-18T2
                                        17
687, Sec. 10. As noted above, in its 2015 certificate, the Board stated that while

it believed First Church had filed a certificate pursuant to the 1786 law, the

Charter itself established First Church's incorporation. Therefore, the Board's

failure to find a certificate of incorporation in the county clerk's office did not

mean that First Church had not been incorporated. Plaintiffs offered no evidence

to contradict these assertions.

      Moreover, under N.J.S.A. 16:1-28, titled saving of rights under charters

granted by Great Britain, Rev. 1877, p. 960 § 12, "[an] act to incorporate the

trustees of religious societies," approved April 9, 1875, such charters were saved

from repeal. That law provided:

            Whereas some religious societies have held property
            under charters of incorporation, granted by the
            government of Great Britain, previous to the
            Revolution, and doubts may arise whether such estate,
            so held, will descend and vest in the corporation created
            under the laws of this state—therefore be it enacted,
            that all of the estate, real and personal, held in fee or
            otherwise, in consequence of any charter granted
            aforesaid, shall be vested and held by the corporation
            in and held by the corporation that may have been
            created in the place thereof, in consequence of the act
            passed the sixth day of March . . . seventeen hundred
            and eighty-six, or the supplement thereto, passed the
            twenty-fifth day of November . . . seventeen hundred
            and eighty-nine, although no transfer of such property
            shall have been made by the trustee incorporated by
            such charter, to the trustees of the corporation created


                                                                           A-4767-18T2
                                       18
            under the said laws, anything in such charter or in any
            law to the contrary notwithstanding.

            [Rev. 1877, p. 960 § 12.]

      Thus, Judge Alper did not err in finding that First Church has been

incorporated since at least the 1870s and, as a result, is not subject to the

provisions of Chapter 11.

      Plaintiffs argue, primarily in their reply brief, that the 2015 certificate of

incorporation filed by the trustees subjected First Church to Title 16.

Specifically, they cite N.J.S.A. 16:1-25, which provides in pertinent part:

            No . . . trustees . . . of any incorporated church . . . shall
            divert the estate, property or revenue belonging thereto
            to any purpose other than the support and maintenance
            of the church . . . connected with the church or
            denomination to which the corporation belongs. The
            highest judicatory of any denomination from which the
            property is attempted to be diverted in violation hereof,
            may enforce this provision, but nothing herein
            contained shall prevent action being taken by members
            of the congregation or otherwise to enforce this
            provision.

See also Kelly v. McIntire, 123 N.J. Eq. 351, 361 (Ch. 1938) ("The principle

seems to be firmly established that a congregation belonging to a religious

denomination and subject to the constitution, faith and doctrines thereof, cannot

use its property for a purpose other than that sanctioned by the denomination").



                                                                             A-4767-18T2
                                        19
      However, the issue here is not the purpose to which the property is being

put, but whether First Church has the authority and power to dispose of such

property. Thus, there is no conflict between the Charter and Title 16. As the

1967 Riker Report stated:

            Here the problem is one of control. There is no question
            of a diversion of property from its proper use. Nothing
            in the cases cited lends credence to the assertion that
            mere connection with the United Presbyterian Church
            in ecclesiastical matters constitutes a relinquishment of
            the right to deal independently in property matters
            essentially secular in nature.

      Under these circumstances, we are satisfied that Judge Alper correctly

concluded, based upon sufficient credible evidence presented at trial, that the

Charter continues to apply to First Church. Therefore, the judge properly denied

plaintiffs' request for a declaration that the Charter was amended by Chapter 11.

                                       V.

      Plaintiffs also contend that Judge Alper erred by examining First Church's

polity and whether the congregation was independent of the PCUSA, thereby

"entangling" church and state in violation of the First Amendment. Again, we

disagree.

      Under the First Amendment, civil courts are barred from deciding issues

of religious doctrine or ecclesiastical polity. Elmora Hebrew Ctr. v. Fishman,


                                                                         A-4767-18T2
                                      20
125 N.J. 404, 413 (1991). However, that prohibition does not apply to civil

adjudication of purely secular legal questions. Ibid. Thus, courts can decide

secular legal questions in cases involving some background issues of religious

doctrine so long as they do not intrude into the determination of the doctrinal

issues. Id. at 414. In those instances, courts must confine their adjudications to

their proper civil sphere by accepting the authority of a recognized religious

body in resolving a particular doctrinal legal question while applying neutral

principles of law to determine disputed questions which do not implicate

religious doctrine. Ibid.

      In Jones v. Wolf, 443 U.S. 595, 597 (1979), the Court addressed the

question of whether civil courts may address a dispute over the ownership of

church property without becoming entangled in religious doctrine in violation

of the First and Fourteenth Amendments. The case involved a dispute between

factions of a local Presbyterian church. Id. at 597-98. Noting that the First

Amendment severely circumscribes the role that civil courts may play in

resolving church property disputes, the Court nonetheless held that application

of "neutral principles of law" to resolve such disputes is permissible. Id. at 602-

03. That method relies exclusively on secular, objective, and well-established

concepts of trust and property law familiar to lawyers and judges, thereby


                                                                           A-4767-18T2
                                       21
avoiding entanglement in questions of religious doctrine, polity, and practice.

Id. at 603. However, in undertaking such an examination, the civil court must

take special care to scrutinize the relevant documents in purely secular terms.

Id. at 604. Thus, where the corporate charter incorporates religious concepts in

the provisions relating to the ownership of property, if its interpretation would

require the civil court to resolve a religious controversy, the court must leave

resolution of that issue to the authoritative ecclesiastical body. Ibid.

      Plaintiffs claim that Judge Alper improperly examined and relied upon the

Book of Order in determining that the Charter gave defendants the right to

control First Church's property. However, in rendering her ruling, the judge

merely analyzed the provisions regarding disposition of church property. The

judge did not delve into, nor decide, ecclesiastical questions. Moreover, the

provisions that govern First Church's property are specifically set forth in the

Charter, not in the Book of Order. Therefore, the judge's decision did not run

afoul of the First Amendment.

                                        VI.

      Plaintiffs next argue that the motion judge erred by denying their motion

for summary judgment prior to the trial. This argument lacks merit.




                                                                           A-4767-18T2
                                       22
      A motion for summary judgment should only be granted when,

considering the competent evidence presented, viewed in the light most

favorable to the non-moving party, there is no genuine issue of material fact and

the moving party is entitled to judgment as a matter of law. Brill v. Guardian

Life Ins. Co. of Am., 142 N.J. 520, 540 (1995). Summary judgment should be

denied unless the moving party's right to judgment is so clear that there is no

room for controversy. Akhtar v. JDN Props. at Florham Park, L.L.C., 439 N.J.

Super. 391, 399 (App. Div. 2015).

      Here, the motion judge denied both parties' summary judgment motions

because she wanted to examine further "the duties and responsibilities entrusted

to [defendants] since the 1753 Charter." In addition, the judge believed the

matter was more properly addressed in the Chancery Division than the Law

Division.

      Plaintiffs assert there was no dispute as to any of the material facts, but

the eleven-day trial that followed the motion judge's decision established that

the facts were sharply contested by the parties. Under these circumstances, we

discern no basis for disturbing the motion judge's decision to allow the matter

to proceed to trial. See Blunt v. Klapproth, 309 N.J. Super. 493, 504 (App. Div.

1998) (noting that the denial of a motion for summary judgment decides nothing


                                                                         A-4767-18T2
                                      23
and merely reserves the issue for future disposition). Therefore, we reject

plaintiffs' contention on this point.

                                        VII.

      Finally, plaintiffs argue that the 2015 certificate of incorporation filed by

the Board to memorialize that it had already been incorporated by the Charter

should be voided because it was allegedly incorrectly filed under N.J.S.A. 16:1 -

2 rather than N.J.S.A. 16:11-2. This argument also lacks merit.

      N.J.S.A. 16:1-2, dealing with the incorporation of religious societies or

congregations, provides that the "trustees shall make a certificate . . . and shall

transmit such certificate to the county clerk, who shall forthwith record the same

. . . . Thereupon the trustees and their successors shall be a corporation by the

name stated in the certificate."

      N.J.S.A. 16:11-2, which covers the Presbyterian Church, states that the

board of trustees

             shall make, sign and seal a certificate of incorporation
             as soon as possible after the first election, setting forth:

             a. The location of the usual place of meeting for public
             worship of the congregation;

             b. The names of the trustees elected at the first election
             and their respective terms of office; and



                                                                            A-4767-18T2
                                         24
            c. The name chosen by the congregation by which the
            board of trustees shall be known.

      In addition, N.J.S.A. 16:1-3 provides that where the trustees of any

religious society recorded their certification of incorporation with a county

clerk, pursuant to certain nineteenth century laws, but have failed to file the

certificate with the secretary of state, the corporation is authorized to file a

certified copy of the certificate with the secretary of state. "[U]pon the filing of

such certificate . . . the incorporation and all de facto acts done in pursuance

thereof are hereby validated, ratified and confirmed." Ibid.

      N.J.S.A. 16:11-2 requires that the certificate be acknowledged by each

trustee "before such officer and in such manner as may be required by law for

the acknowledgement of deeds of lands, a certificate of which acknowledgement

shall be indorsed in writing on the certificate of incorporation by the officer

taking the same." Then the certificate must be recorded with the applicable

county clerk and filed and recorded with the State. Ibid.

      Plaintiffs claim that the 2015 certificate was void because it was filed

under Chapter 1 and not Chapter 11. However, they do not explain how the

certificate violated Chapter 11. It is essential for a party on appeal to present an

adequate legal argument. State v. Hild, 148 N.J. Super. 294, 296 (App. Div.

1977). Plaintiffs have not done so here. Even assuming defendants were

                                                                            A-4767-18T2
                                        25
required to file under Chapter 11, and that plaintiffs' claim is that defendants did

not acknowledge the certificate before the county recording office, in violation

of N.J.S.A. 16:11-2, plaintiffs do not point to such evidence in the record.

Therefore, we reject plaintiffs' unsupported contention on this point.

      To the extent that any of plaintiffs' remaining contentions are not

specifically addressed herein, we have concluded that they lack sufficient merit

to warrant discussion in this opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                            A-4767-18T2
                                        26